NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE NINTH CIRCUIT
                                                                               JUL 09 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
WORLDWIDE SUBSIDY GROUP, LLC,                    No.    17-55353
a Texas Limited Liability Company,
                                                 D.C. No.
              Plaintiff-Appellant,               2:14-cv-03682-AB-AS

 v.
                                                 MEMORANDUM*
WORLDWIDE PANTS
INCORPORATED, a California
corporation and DOES, 1-10, inclusive,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                             Submitted June 7, 2018**
                               Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: D.W. NELSON and CHRISTEN, Circuit Judges, and SHEA,*** District
Judge.

      Worldwide Subsidy Group (WSG) appeals the district court’s order granting

summary judgment in favor of Worldwide Pants Inc. (WPI) and denying its motion

to strike. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. The district court did not err by ruling WSG’s breach of contract claims

arising from the 2002 written agreement were time-barred. California’s four-year

statute of limitations for written agreements “accrues at the time of the breach.”

Reichert v. Gen. Ins. Co. of Am., 442 P.2d 377 (Cal. 1968). Assuming WSG

maintained post-term collection rights under the 2002 written agreement, WPI put

WSG on notice in December 2003 that it had no intention to honor said rights

when WPI and WSG mutually agreed to terminate the 2002 agreement.

Accordingly, the statute of limitations ran on WSG’s claims in December 2007,

making its 2014 complaint untimely.

      2. The district court did not err by ruling WSG’s claims arising from the

alleged 2007 oral contract were time-barred. In California, the statute of

limitations for oral contracts is two years, and is triggered on the date of the alleged

breach. Cal. Civ. Proc. Code § 339. If an oral contract existed, WPI breached it in


      ***
             The Honorable Edward F. Shea, United States District Judge for the
Eastern District of Washington, sitting by designation.
                                           2
March 2007 when WPI issued a declaration expressly revoking WSG’s

authorization to collect royalties on its behalf. WSG received notice of this

revocation by at least May of that year.

      3. The district court did not err by denying WSG’s motion to strike. WSG

filed a Rule 12(f) motion to strike which is inapplicable to a motion for summary

judgment.

      AFFIRMED.




                                           3